MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                      Oct 09 2020, 8:20 am
court except for the purpose of establishing
                                                                                   CLERK
the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                  Court of Appeals
estoppel, or the law of the case.                                                   and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
James A. Hanson                                          Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General

                                                         Tina L. Mann
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

James L. Dodson, Jr.,                                    October 9, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-89
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable David M. Zent,
Appellee-Plaintiff                                       Judge

                                                         Trial Court Cause No.
                                                         02D06-1904-MR-4



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-89| October 9, 2020                   Page 1 of 10
                                               Case Summary
[1]   James L. Dodson, Jr., and another man gunned down Michael Lovett in broad

      daylight in front of Lovett’s barber shop. The State charged Dodson with

      murder and level 6 felony criminal recklessness. After a trial, the jury found

      him guilty as charged. The trial court sentenced him to sixty-five years for

      murder and an additional two years and 183 days for criminal recklessness.

      The court enhanced Dodson’s murder sentence by twenty years based on the

      jury’s finding that he committed the murder with a firearm, resulting in an

      aggregate sentence of over eighty-seven years. On appeal, Dodson contends

      that the evidence is insufficient to support his murder conviction, that the trial

      court improperly excluded certain evidence, and that his sentence is

      inappropriate. We affirm.


                                  Facts and Procedural History 1
[2]   Lovett owned a barber shop in Fort Wayne. He was the father of six children;

      his girlfriend, Keioda Johnson, was the mother of the two youngest children.

      On April 9, 2019, Johnson picked up Lovett from the shop and drove him to

      lunch. On their way back to the shop, Lovett received a call from Dodson,

      which Johnson could hear through the Bluetooth speaker connection. Lovett




      1
        Dodson’s brief and appendix violate the Indiana Rules of Appellate Procedure in several respects. As we
      have reminded Dodson’s counsel on prior occasions, standards of review belong in the argument section of a
      brief pursuant to Appellate Rule 46(A)(8)(b). Also, counsel failed to include in the appendix a copy of the
      chronological case summary as required by Appellate Rule 50(B)(1)(a), and the table of contents does not
      include the date for each item contained in the appendix as required by Appellate Rule 50(C).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-89| October 9, 2020                   Page 2 of 10
      and Johnson were close enough to the shop that Johnson could see Dodson

      peering through the shop window. Dodson was wearing yellow pants and a

      multicolored jacket. Dodson asked Lovett if he was working today, and Lovett

      said that he was. Lovett, Johnson, and Dodson went into the shop. Lovett

      began to cut Dodson’s hair and played music from a rapper who had recently

      been murdered. The trio talked about the rapper and then began to discuss

      religion. Johnson received a call from her mother, and she went outside to talk.

      When she came back inside, Lovett and Dodson were arguing loudly. Lovett

      removed a handgun from his waistband and placed it on a bench; Johnson put

      the handgun in her laptop bag. Johnson was “scared” and asked Dodson to

      leave. Tr. Vol. 2 at 206. Dodson asked Lovett “if he was gonna finish cutting

      his hair” but ultimately left the shop. Id. at 216. Johnson picked up her

      children from daycare and called Lovett sometime after 5:30 p.m. She had

      planned to return to the shop, but Lovett told her that his friend Haroun

      Bangura had stopped by to talk, and he would call her when he was done.

      Johnson went home.


[3]   Shortly after 6:00 p.m., Bangura and a friend were in the barber shop sitting and

      talking with Lovett when Lovett got up, went outside, and closed the door.

      Bangura heard Lovett say, “[Y]ou can’t bring it here.” Tr. Vol. 3 at 8. Then

      Bangura heard multiple gunshots, and he and his friend ran to the back of the

      store. Eventually, they went outside and saw Lovett lying dead on the sidewalk

      in front of the shop. He had been struck in the head, torso, and thigh by a total

      of seven bullets; a gunshot wound to his right temple alone would have been


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-89| October 9, 2020   Page 3 of 10
      fatal, as would a second gunshot wound to his lower right flank that severed his

      abdominal aorta. Two bullets struck the shop’s façade, and a third smashed

      through a window and landed in a sink at the back of the shop. At the scene,

      police collected eleven shell casings from a 10-millimeter firearm and six shell

      casings from a .40-caliber firearm. A .40-caliber handgun was found next to

      Lovett’s body, but none of the shell casings were from that firearm.


[4]   The shooting was captured on a surveillance video from a gas station across the

      street. The video shows Dodson in his distinctive clothing and two other men

      confronting Lovett outside the barber shop, Dodson and one of the men

      shooting Lovett, and then the three men fleeing the scene. Dodson got into his

      SUV, which was parked in the gas station lot, and drove away. A passing

      motorist who witnessed the shooting identified Dodson as one of the gunmen

      from two six-person photo arrays. Dodson’s SUV was found in his uncle’s

      garage in Kentucky, and in May 2019 he was arrested in Mississippi.


[5]   The State charged Dodson with murder for knowingly or intentionally killing

      Lovett while acting in concert with an unknown subject, and with level 6 felony

      criminal recklessness for recklessly, knowingly, or intentionally discharging a

      firearm, which created a substantial risk of bodily injury to people in the area.

      The State also sought a sentence enhancement for the use of a firearm in the

      commission of the murder. After a trial, the jury found Dodson guilty as

      charged and that he had used a firearm in the commission of the murder. As

      Dodson was escorted from the courtroom, he remarked, “At least I’m still

      alive.” Tr. Vol. 5 at 21. Dodson refused to participate in the interview for his

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-89| October 9, 2020   Page 4 of 10
      presentence investigation report, telling the probation officer, “I don’t give a

      f**k.” Appellant’s App. Vol. 2 at 136. At the sentencing hearing, as the trial

      court was explaining its finding of aggravating and mitigating circumstances,

      Dodson snapped, “Whatever, man, give me my mother f**king time.” Tr. Vol.

      5 at 26. The court found Dodson to be “the worst of the worst” and sentenced

      him to sixty-five years for murder, enhanced by twenty years for the use of a

      firearm, and to a consecutive term of two years and 183 days for criminal

      recklessness, for an aggregate sentence of eighty-seven years and 183 days. Id.

      Dodson now appeals his convictions and sentence.


                                     Discussion and Decision

          Section 1 – The evidence is sufficient to support Dodson’s
                             murder conviction.
[6]   Dodson first contends that the evidence is insufficient to support his murder

      conviction. “Sufficiency of the evidence claims ‘face a steep standard of

      review.’” New v. State, 135 N.E.3d 619, 624 (Ind. Ct. App. 2019) (quoting

      Griffith v. State, 59 N.E.3d 947, 958 (Ind. 2016)). “When reviewing a challenge

      to the sufficiency of evidence, we neither reweigh evidence nor judge witness

      credibility.” Id. at 624-25. “Rather, we consider only the evidence and

      reasonable inferences most favorable to the verdict and will affirm the

      conviction unless no reasonable factfinder could find the elements of the crime

      proven beyond a reasonable doubt.” Id. at 625. “Reversal is appropriate only

      when reasonable persons would be unable to form inferences as to each

      material element of the offense.” Id.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-89| October 9, 2020   Page 5 of 10
[7]   Dodson does not dispute that he killed Lovett. Instead, he claims that the

      events depicted on the surveillance video


              at their worst demonstrates [sic] a ‘heat of passion’ event that
              would make the crime voluntary manslaughter rather than
              murder. [They] also strongly indicate a possible aggravated
              battery or reckless homicide. The one thing that the video does
              not support beyond a reasonable doubt is an intent on the part of
              [Dodson] to kill the victim in this case.


      Appellant’s Br. at 21.


[8]   We are unpersuaded, for several reasons. First, voluntary manslaughter, like

      murder, requires a knowing or intentional killing. Ind. Code § 35-42-1-3. “A

      person engages in conduct ‘knowingly’ if, when he engages in the conduct, he is

      aware of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b). “A

      person engages in conduct ‘intentionally’ if, when he engages in the conduct, it

      is his conscious objective to do so.” Ind. Code § 35-41-2-2(a). The only

      difference between voluntary manslaughter and murder is the existence of

      sudden heat, and Dodson did not ask the trial court to instruct the jury on either

      voluntary manslaughter or sudden heat. Nor did he ask the trial court to

      instruct the jury on aggravated battery or reckless homicide. Nor did he raise a

      claim that he acted in defense of himself or his companions, which he

      insinuates might have been appropriate under the circumstances.


[9]   “Intent is a mental function and, absent admission, it must be determined from

      a consideration of the defendant’s conduct and the natural and usual

      consequences of such conduct.” Wilson v. State, 611 N.E.2d 160, 165 (Ind. Ct.
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-89| October 9, 2020   Page 6 of 10
Ohio App. 1993), trans. denied. “The intent to kill may be inferred from the use of a

       deadly weapon in a manner likely to cause death or great bodily harm.” Id.

       Here, Dodson and one of his companions fired seventeen shots at Lovett at

       close range, and Lovett was hit with seven bullets. The jury watched the

       surveillance video, considered the other evidence, and found Dodson guilty of

       murder. We must decline Dodson’s invitation to reweigh the evidence, which

       is more than sufficient to support his conviction, and therefore we affirm it.


          Section 2 – Dodson failed to preserve his evidentiary claim
           regarding whether Lovett could legally possess a firearm.
[10]   Next, Dodson claims that the trial court erroneously prevented him from

       presenting evidence that Lovett was legally prohibited from possessing a firearm

       due to a felony conviction. During his cross examination of Johnson, Dodson’s

       counsel approached the bench and stated,


               I want to ask a question but I want to make sure because I’m
               anticipating push back, but I would like to ask her if she knows
               whether or not [Lovett] was legally allowed to own or possess a
               firearm. That’s all the farther I want to go. I’m not gonna get
               into anything else, but I think it’s fair play to find out whether or
               not he was supposed to even have one in the first place.


       Tr. Vol. 2 at 229. The trial court replied that Lovett was allowed to have a gun

       in his place of business and asked, “Do you have any other questions?” Id. at

       230. Dodson’s counsel replied, “No, I just wanted to make sure we were all on

       the same page.” Id.


[11]   On appeal, Dodson contends that
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-89| October 9, 2020   Page 7 of 10
        this evidence [i.e., regarding whether Lovett could legally possess
        a firearm] was necessary to address evidence of the victim’s good
        character presented by the State and to mitigate against an
        impermissible inference that [Dodson’s] possession of a firearm
        when he returned to the barber shop was evidence of an intent to
        kill.


Appellant’s Br. at 22. A fatal flaw in Dodson’s argument is that he never made

an offer of proof to establish what “this evidence” would be. Indiana Evidence

Rule 103(a) provides that a party may claim error in a ruling to exclude

evidence only if the error affects a substantial right of the party and the “party

informs the court of its substance by an offer of proof, unless the substance was

apparent from the context.” The State points out that “[a]lthough it is clear

from the record the question that [Dodson] wanted to ask the witness, it is not

clear from the record what the answer to the question would have been.”

Appellee’s Br. at 20. Indeed, Johnson may not have known one way or the

other whether Lovett could legally possess a firearm. Accordingly, we conclude

that Dodson has waived this claim. Henderson v. State, 108 N.E.3d 407, 413

(Ind. Ct. App. 2018). And, in any event, we fail to see how Lovett’s legal

capacity to possess a firearm is relevant to Dodson’s intent to kill him. Cf. Ind.

Evidence Rule 401 (“Evidence is relevant if: (a) it has any tendency to make a

fact more or less probable than it would be without the evidence; and (b) the

fact is of consequence in determining the action.”); Ind. Evidence Rule 402

(“Irrelevant evidence is not admissible.”).




Court of Appeals of Indiana | Memorandum Decision 20A-CR-89| October 9, 2020   Page 8 of 10
               Section 3 – Dodson has waived his sentencing claim.
[12]   Finally, Dodson asks us to reduce his sentence pursuant to Indiana Appellate

       Rule 7(B), which provides that we “may revise a sentence authorized by statute

       if, after due consideration of the trial court’s decision, [we find] that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” Dodson claims that his sentence is inappropriate, but his

       argument is based on his bald assertion that “the trial court ignored significant

       and valid mitigating circumstances as well as overemphasizing [sic] aggravating

       circumstances and applying inappropriate aggravators when imposing

       sentence.” Appellant’s Br. at 34. A claim that a trial court erred in considering

       aggravating and mitigating circumstances is subject to an abuse-of-discretion

       standard of review; a claim that a sentence is inappropriate per Appellate Rule

       7(B) requires a separate analysis. King v. State, 894 N.E.2d 265, 267 (Ind. Ct.

       App. 2008). Because Dodson has failed to present a cogent argument under

       either analysis, we find his sentencing claim waived. See Kubina v. State, 997
N.E.2d 1134, 1135 n.2 (Ind. Ct. App. 2013) (finding sentencing claim waived

       due to lack of cogent argument).


[13]   Waiver notwithstanding, any inappropriateness claim would fail.

       “‘[S]entencing is principally a discretionary function in which the trial court’s

       judgment should receive considerable deference.’” Stephenson v. State, 29
N.E.3d 111, 122 (Ind. 2015) (quoting Cardwell v. State, 895 N.E.2d 1219, 1222

       (Ind. 2008)). “Such deference should prevail unless overcome by compelling

       evidence portraying in a positive light the nature of the offense (such as

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-89| October 9, 2020   Page 9 of 10
       accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Id. The nature of the murder here was heinous. After his verbal

       argument with Lovett, Dodson returned with an armed accomplice and mowed

       down Lovett in a hail of bullets outside his barber shop. As evidenced by his

       brutality and criminal record, Dodson’s character is contemptible. Born in

       1984, Dodson has three juvenile adjudications for criminal mischief and drug

       possession, six misdemeanor convictions for resisting law enforcement,

       marijuana possession, battery, disorderly conduct, and operating a vehicle with

       a controlled substance in his body, and a class D felony conviction for

       marijuana possession. He also has a federal felony conviction for possession of

       a firearm in furtherance of a drug trafficking crime, for which he was sentenced

       to sixty months, and he has had his probation revoked. Dodson’s remark after

       the jury returned its verdicts showed callous disregard for Lovett’s senseless

       death, and his profane remarks to the probation officer and the trial court

       showed contempt for the judicial system. We find no compelling evidence that

       would justify overturning the trial court’s sentencing decision in this case, and

       therefore we affirm it.


[14]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-89| October 9, 2020   Page 10 of 10